DETAILED ACTION
 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
RESTRICTION / ELECTION
Election of Group III was made without traverse in the reply filed on 13 October 2022. Groups I, II, and IV are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected designs. 

CLAIM REFUSAL – 35 U.S.C. § 112(A) AND (B)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and non-enabling for the following reasons:
 
The claim is indefinite and non-enabling because the exact three-dimensional appearance of certain areas on the scooter in Figures 3.3 and 5 cannot be understood without resorting to conjecture, as they are only shown in a single view. Specifically, the shape of the surfaces near the handle of the battery portion at each figure cannot be understood. Without alternative views, it is impossible to distinguish the differences between the orientation and curvatures of planes, which may create a variety of different depths within the design. Furthermore, the understanding of the design is skewed without knowing whether the figures are perspective or elevation views. Lacking necessary views and clarity of the views presented, in which these areas are shown, the exact three-dimensionality of the areas cannot be understood. See the annotations on the following page for reference:  






    PNG
    media_image1.png
    394
    213
    media_image1.png
    Greyscale
[AltContent: textbox (Fig. 3.3 – Flat, sloped, recessed? Width between line details? )]














The claim is indefinite and non-enabling because the exact three-dimensional appearance of scooter cannot be determined without resorting to conjecture, as there are inconsistencies, and the proportions are vastly different between figures. Specifically, Figure 3.1 shows the battery as wider and with tiered changes in width. However, Figure 3.2 shows the battery portion as narrower and with gradual width changes. The angle at which Figure 3.3 is shown does not give a clear indication as to whether the battery width is tiered or gradual. See the following annotation for reference: 

    PNG
    media_image3.png
    336
    521
    media_image3.png
    Greyscale
[AltContent: textbox (Fig. 3.1 )][AltContent: textbox (Fig. 3.2 )][AltContent: textbox (Fig. 3.3 )]











Line elements appear inconsistent between figures. Specifically, Figure 3.1 shows solid line in the wider, longer portion of the battery, whereas Figures 3.2 and 3.3 show those areas as broken. In addition to the proportional differences between figures, it is impossible to understand the bounds and appearance of the claim. See the following annotation for reference: 

    PNG
    media_image5.png
    615
    546
    media_image5.png
    Greyscale
[AltContent: textbox (Fig. 3.1 )][AltContent: textbox (Fig. 3.2 )][AltContent: textbox (Fig. 3.3 )]



















Designs 3 and 5 show different broken line environment without incorporating language, making it impossible to understand the claim of Design 5. Specifically, because Figure 5 shows a single view without incorporating language in reference to Design 3, it is not understood whether applicant is attempting to claim two separate designs, disclosing different broken line elements and a reduced scope in Design 5. 

If applicant has intended for the Design 5 to have the same claimed elements as Design 3, incorporating language must be used to indicate such. With the use of incorporating language the designs would not be considered patentably distinct embodiments. The following language is suggested: 
- -  Figure 5 is another (insert type of view here) view of the battery shown in Design 3, but with different broken line environment. All sides of the article of Design 5 have the same appearance as those shown in Design 3.- -  

If applicant intends to keep the designs separate, an additional restriction will be forthcoming as the reduced scope of Design 5 is patentably distinct from Design 3. Depending upon the chosen design, another 35 U.S.C. 112(a) and (b) rejection may result.
 
Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112  above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the scooter shown in broken lines form no part of the claimed design or a statement that the portions of the scooter shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132  , 37 CFR 1.121).
 
REPLACEMENT REPRODUCTIONS
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next office action. The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).

OBJECTION TO THE SPECIFICATION - FIGURE DESCRIPTIONS
The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)11. Specifically, the language “showing the new design, showing the battery as part of the surrounding electric scooter wherein the electric scooter is not claimed” is unclear, and the disclaimer portion regarding the electric scooter not being claimed is unnecessary and redundant, in view of the broken line description. Therefore, the following descriptions of Figs. 3.1 and 5 are suggested:
	--Fig. 3.1 is a front elevation view of an electric scooter according to a first embodiment;--
	--Fig. 5 is a front elevation view of an electric scooter according to a second embodiment.--
 
CONCLUSION
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see:
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Patent Center, which may be viewed by the applicant at: https://patentcenter.uspto.gov.
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.
	 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LYNNE SMITH whose telephone number is 571-272-6076. 
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric L Goodman, can be reached at telephone number 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, please visit: https://patentcenter.uspto.gov. Visit https://uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service representative, call 800-786-9199 (in USA or Canada), or 571-272-1000.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 


/SLS/
Examiner, Art Unit 2919        

/CHRISTY NEMETH/Primary Examiner, Art Unit 2922